              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       STATESVILLE DIVISION
                  CIVIL CASE NO. 5:17-cv-00073-MR


COBEY LaKEMPER,             )
                            )
              Plaintiff,    )
                            )
vs.                         )                  ORDER
                            )
GEORGE T. SOLOMON, et al., )
                            )
              Defendants.   )
___________________________ )


     THIS MATTER is before the Court on the Plaintiff’s “Rule 60(b)(3)

Motion for Relief from Dismissal Due to Misconduct and Fraud by Assistant

Attorney General Alex Williams and Commissioner Todd Ishee” [Doc. 139].

     Pro se Plaintiff Cobey LaKemper (“Plaintiff”) filed an action under 42

U.S.C. § 1983 on April 25, 2017. [Doc. 1]. On March 27, 2019, the Court

granted in part and denied in part Defendants’ motion for summary judgment.

[Doc. 95].   Thereafter, the Court referred this case to United States

Magistrate Judge W. Carleton Metcalf for the purpose of conducting a judicial

settlement conference for the remaining claims. [Doc. 117]. The settlement

conference was conducted telephonically on September 16, 2020 by the

Magistrate Judge.    [9/16/2020 Docket Entry].      The parties reached a



    Case 5:17-cv-00073-MR-WCM Document 145 Filed 01/19/21 Page 1 of 5
settlement as to all issues and the Magistrate Judge ordered that a

stipulation of dismissal be filed by October 19, 2020. [Doc. 130; 9/17/2020

Docket Entry]. On Defendants’ motions, the Magistrate Judge extended the

deadline to file the stipulation of dismissal to October 26, 2020 and then to

October 27, 2020. [Docs. 131, 133, 134, 135]. On October 26, 2020,

Defendants filed a Stipulation of Dismissal with Prejudice, which had been

signed by Plaintiff on October 15, 2020. [Doc. 136].

      On December 1, 2020, Plaintiff filed a letter directed to Judge Metcalf

in which he claims a “criminal fraud” was perpetrated by defense counsel by

counsel’s filing of the Stipulation of Dismissal without having first satisfied

certain terms of the Settlement Agreement. Namely, Plaintiff states that,

according to the terms of the Settlement Agreement, four things were to

occur before the Dismissal was filed: (1) his trust fund account debt owed to

the Court was to be cleared; (2) payment was to be made to Plaintiff’s mother

in the amount of $3,946.34; (3) an apology letter was to be sent to Plaintiff’s

mother; and (4) Plaintiff was to be transferred to Pamlico Correctional

Institution.1 [Doc. 138 at 2].




1
  Plaintiff’s characterization of the Settlement Agreement is mostly correct. The
Agreement does not require that Plaintiff’s transfer to Pamlico had to be completed before
the Stipulation of Dismissal could be filed. [See Doc. 139-1 at ¶ 2].


     Case 5:17-cv-00073-MR-WCM Document 145 Filed 01/19/21 Page 2 of 5
      Plaintiff states that the only thing that was accomplished before the

Dismissal was filed was the payment of Plaintiff’s trust fund account debt.

[Id.]. Plaintiff further states that, despite the remaining three items not having

been accomplished, he was directed by his case manager to sign the

Stipulation of Dismissal and that he did so with the understanding that

defense counsel “was supposed to file the Dismissal only ‘upon compliance

with the terms’ set forth in the Settlement Agreement.” [Id. at 3 (emphasis in

original)]. Defense counsel, however, “fraudulently violated those terms by

filing the Dismissal before any Settlement items were satisfied using a

document [he] was directed to sign by someone with absolute authority over

[him].” [Id. (emphasis in original)].

      Then, the next day, Plaintiff filed the instant motion pursuant to Rule

60(b)(3) of the Federal Rules of Civil Procedure seeking relief from the

dismissal due to “misconduct and fraud” by defense counsel and

Commissioner of Prisons Todd Ishee. [Doc. 139]. This motion parrots and

elaborates on the claims and facts alleged in his letter. [See id.]. The Court

ordered Defendants and their counsel to show cause within ten (10) days

why remedial action should not be taken by the Court as to the matters

alleged by the Plaintiff.




     Case 5:17-cv-00073-MR-WCM Document 145 Filed 01/19/21 Page 3 of 5
      Defendants and their counsel timely responded to the Court’s show

cause Order. [Doc. 141]. Plaintiff also filed documents in response to the

Court’s Order “in anticipation of the defendants [sic] inevitably self-serving

and fact-deficient response to the ‘Order’ issued by this Court” [Doc. 142],

claiming that Defendants’ response is “riddled with intentional falsehoods”

[Doc. 144], and maintaining “the previously-indicated request for relief

sought in [Plaintiff’s] Rule 60(b)(3) motion … as punitive measures against

the defendants” despite acknowledging that the settlement terms have now

been met [Doc. 143].

      Rule 60(b)(3) gives the Court the power to relieve a party from a final

judgment for “fraud …, misrepresentation, or misconduct by an opposing

party.” Fed. R. Civ. P. 60(b)(3). The Court has reviewed all submissions by

both parties on Plaintiff’s motion and declines to allot additional judicial

resources to individually parsing each of Plaintiff’s claims of fraud. Plaintiff

acknowledges that he received all of what he contracted for in the settlement

agreement, albeit somewhat after the time called for therein. The Court is

duly satisfied that any delay in effectuating the terms of the settlement

agreement in this case was inadvertent and that Defendants and their

counsel acted in good faith in filing the Stipulation of Dismissal. [See Doc.




    Case 5:17-cv-00073-MR-WCM Document 145 Filed 01/19/21 Page 4 of 5
136]. There is no legal basis for the relief sought by Plaintiff. The Court will,

therefore, deny Plaintiff’s motion.



                                      ORDER

      IT IS, THEREFORE, ORDERED that Plaintiff’s motion [Doc. 139] is

DENIED.

      IT IS SO ORDERED.

                                  Signed: January 19, 2021




     Case 5:17-cv-00073-MR-WCM Document 145 Filed 01/19/21 Page 5 of 5
